internal_revenue_service department of the treasury number release date washington dc index number person to contact telephone number refer reply to cc fip 4-plr-122491-02 date date legend taxpayer country x u s holding co state w p1 p country y state v x private act legal counsel plr-122491-02 dear this is in response to your authorized representative’s submission dated date and subsequent submissions requesting a ruling on the meaning of the term state law or regulation under sec_817 of the internal_revenue_code facts taxpayer is a corporation organized under the laws of country x taxpayer’s principal office is located in country x taxpayer represents that it anticipates filing its initial unites states income_tax return for the year ended date taxpayer is wholly owned by u s holding co a corporation organized under the laws of state w u s holding co is wholly owned by p1 a corporation organized under the laws of country y p1 is wholly owned by p a publicly traded holding_company organized under the laws of country y taxpayer maintains a permanent office in the united_states located in state v taxpayer represents that at all times it will maintain assets in the united_states with a tax basis equal to at least ten percent of the previous year’s gross_receipts up to dollar_figurex taxpayer is subject_to a private act enacted by the country x legislature under country x law a private act is defined as an act that not being a government measure affects or benefits some particular person or corporate body the private act modifies country x law relating to taxpayer taxpayer issues annuity and life_insurance products with respect to which the cash_surrender_value and death_benefit varies with the investment performance of the underlying pools of assets held in separate_accounts the premiums less any applicable policy charges are allocated to separate_accounts established by taxpayer pursuant to authority granted under private act a provision of the private act prevents taxpayer from using the assets in the separate_accounts in its general account taxpayer’s legal counsel in country x has issued an opinion that assets credited to a separate_account of taxpayer are not available to pay the amounts due to creditors whose claims do not relate to that separate_account taxpayer’s annuity and life_insurance contracts are designed to comply with the applicable provisions of u s tax law sec_72 sec_817 sec_7702 and sec_7702a taxpayer represents that it only issues contracts to united_states persons taxpayer has filed an election to be treated as a domestic_corporation for all purposes of the internal_revenue_code in accordance with sec_953 taxpayer’s election statement was filed in accordance with notice_89_79 1989_2_cb_392 taxpayer intends to qualify as a life_insurance_company as defined in sec_816 and be plr-122491-02 subject_to tax under sec_801 requested ruling for purposes of sec_817 of the code the accounts to which taxpayer allocates all or part of the amounts received under annuity and life_insurance contracts issued by taxpayer and which pursuant to private act are segregated from the general asset accounts of taxpayer will be treated as accounts that are segregated from the general asset accounts of taxpayer pursuant to state law or regulation law and analysis sec_817 of the code provides that for purposes of subchapter_l sec_72 relating to annuities and sec_7702 relating to the definition of life_insurance_contract a variable_contract other than a pension_plan_contract which is otherwise described in sec_817 and which is based on a segregated_asset_account shall not be treated as an annuity endowment or life_insurance_contract for any period and any subsequent period for which the investments made by such account are not in accordance with regulations prescribed by the secretary adequately diversified sec_817 defines the term variable_contract for purposes of part of subchapter_l as a contract that provides for the allocation of all or part of the amounts received under the contract to an account which pursuant to state law or regulation is segregated from the general asset accounts of the company provides for the payment of annuities is a life_insurance_contract or provides for funding of insurance on retired lives as described in sec_807 and in the case of an annuity_contract the amounts paid in or the amount_paid out reflect the investment return and the market_value of the segregated_asset_account in the case of a life_insurance_contract the amount of the death_benefit or the period of coverage is adjusted on the basis of the investment return and the market_value of the segregated_asset_account or in the case of funds held under a contract described in sec_817 the amounts paid in or the amounts paid out reflect the investment return and the market_value of the segregated_asset_account sec_817 provides that for purposes of part i of subchapter_l other than sec_809 a life_insurance_company which issues variable_contracts shall separately account for the various income exclusion deduction asset reserve and other liability items attributable to such variable_contracts sec_817 provides that with respect to variable_contracts increases and decreases in sec_807 reserves attributable to the appreciation and depreciation in the value of the assets in the segregated_asset_account are disregarded for purposes of sec_807 and b plr-122491-02 under sec_817 the basis of each asset in a segregated_asset_account is increased or decreased by the amount of appreciation or depreciation to the extent the reserves or other items referred to in sec_817 are adjusted sec_7701of the code provides a when used in this title where not otherwise distinctly expressed or manifestly incompatible with the intent thereof - united_states the term united_states when used in a geographical sense includes only the states and the district of columbia state the term state shall be construed to include the district of columbia where such construction is needed to carry out provisions of this title sec_953 provides in general if - a a foreign_corporation is a controlled_foreign_corporation as defined in sec_957 by substituting percent or more for more than percent and by using the definition of united_states_shareholder under c a b such foreign_corporation would qualify under part i or ii of subchapter_l for the taxable_year if it were a domestic_corporation c such foreign_corporation meets such requirements as the secretary shall prescribe to ensure that the taxes imposed on it by chapter of the code are paid and d such foreign_corporation makes an election to have this paragraph apply and waives all benefits to such corporation granted by the united_states under any treaty for purposes of this title such corporation shall be treated as a domestic_corporation sec_953 provides an exception to the electing corporation’s treatment as a domestic_corporation it provides that if any corporation treated as a domestic_corporation under sec_953 is treated as a member_of_an_affiliated_group for purposes of chapter relating to consolidated_returns any loss of such corporation shall be plr-122491-02 sec_953 provides that for purposes of sec_953 and sec_954 the determination of whether a contract issued by a controlled_foreign_corporation or a qualified_business_unit within the meaning of sec_989 is a life_insurance_contract or an annuity_contract shall be made without regard to sec_72 sec_101 sec_817 and sec_7702 if- a such contract is regulated as a life_insurance or annuity_contract by the corporation's or unit's home_country and b no policyholder insured annuitant or beneficiary with respect to the contract is a united_states_person the issue presented in this case is whether taxpayer’s separate_account products are variable_contracts as defined in sec_817 of the code the difficulty in this case lies in sec_817 which requires a variable_contract to provide for the allocation of all or part of the amounts received under the contract to an account which pursuant to state law or regulation is segregated from the general assets of the company emphasis added the term state is defined in sec_7701 which are set forth above the implication from these paragraphs of sec_7701 is that the term state means one of the states or the district of columbia this implication is however subject_to the flush language appearing at the beginning of sec_7701 when used in this title where not otherwise distinctly expressed or manifestly incompatible with the intent thereof sec_817 does not contain a distinctly expressed meaning for state other than one of the states or the district of columbia neither does the legislative_history underlying this code provision thus our task is to determine whether the sec_7701 meaning of state - one of the states or the district of columbia - is manifestly incompatible with the intent of federal tax law in the context of sec_817 and a foreign taxpayer that has elected to come within the provisions of sec_953 in this case taxpayer has elected under sec_953 to be treated for purposes of the federal tax law as a domestic_corporation the only exception to this treatment involves dual consolidated losses see sec_953 set forth in footnote however if taxpayer’s separate_account contracts are not treated as variable_contracts because state is given a restrictive meaning taxpayer and its u s policyholders will in the treated as a dual_consolidated_loss for purposes of sec_1503 without regard to paragraph b thereof sec_7701 is actually a definition of the term united_states sec_7701’s definition of united_states helps place sec_7701’s definition of state in context plr-122491-02 following respects be treated differently from a situation involving a domestic life_insurance_company sec_817 requires that a life_insurance_company that issues variable_contracts separately account for the various income exclusion deduction asset reserve and other liability items properly attributable to such variable_contracts if taxpayer’s contracts are not variable_contracts even though it has separate_accounts protected from taxpayer’s general creditors the policyholders and taxpayer will not receive separate_account treatment this would be a major difference between the treatment of a domestic life_insurance_company issuing a similar product and taxpayer a sec_953 electing company this disparity of treatment is readily seen if we focus on the treatment of the reserves for taxpayer’s and a domestic company’s separate_account products first assume that taxpayer’s reserves for its separate_accounts do not receive the treatment mandated by sec_817 a - c for variable_contracts the reserves established by taxpayer for its annuity and life_insurance contacts should qualify as life_insurance_reserves under sec_807 taxpayer will be allowed a deduction for increases in the reserve under sec_805 sec_807 and will be required to include decreases in reserves in gross_income under sec_803 and sec_807 the amount of the reserves will be established under sec_807 as the greater of the net_surrender_value of the contract or the reserve established under sec_807 taxpayer represents that generally the reserve will be based on the net_surrender_value of the contracts reflecting the value of the underlying assets if the value of assets held in the separate_accounts increases the cash_surrender_value of the contract will increase taxpayer will be entitled to a deduction for the increase in the reserve no adjustment will be made to the basis of the assets to reflect the increase in market_value when the assets are sold taxpayer will recognize a capital_gain accordingly taxpayer will recognize a current deduction when the value of the assets increases and a future capital_gain when the assets are disposed in contrast life_insurance_companies that are subject_to sec_817 would not recognize a current deduction for the increase in reserve attributable to the increase in value of the assets and due to the basis_adjustment provisions of sec_817 would not recognize any gain on the disposition of the assets conversely if the value of assets held in the separate_account decreases the cash_surrender_value of the contract will decrease if sec_817 does not apply to taxpayer taxpayer unlike domestic life_insurance_companies subject_to the provisions of sec_817 will be required to include the decrease in reserves in gross_income no adjustment will be made to the basis of the assets to reflect the decrease in market_value when the assets are sold taxpayer will recognize a capital_loss accordingly taxpayer will recognize current ordinary_income when the value of the assets decreases and a future capital_loss when the assets are disposed plr-122491-02 if taxpayer’s separate_account products are not treated as variable_contracts its contracts will receive different treatment from domestic contracts under sec_817 and the regulations thereunder prescribing diversification rules the diversification rules under sec_817 only apply to variable_contracts other than pension_plan_contracts thus if taxpayer’s separate_account products are not variable_contracts the diversification rules would be inapplicable to them the code’s sanction for not meeting the diversification requirements is severe sec_817 provides that for purposes of subchapter_l sec_72 and sec_7702 a variable_contract that does not meet the diversification requirements shall not be treated as an annuity endowment or life_insurance_contract for any period and any subsequent period for which the investments made by the segregated_asset_account are not adequately diversified under regulations prescribed by the secretary the diversification rule_of sec_817 was added to the code in the tax_reform_act_of_1984 the senate_finance_committee in s prt 98th cong 2d sess explained the purpose of new sec_817 as follows the bill adopts a provision that grants the secretary_of_the_treasury regulatory authority to prescribe diversification standards for investments of segregated_asset accounts underlying variable_contracts the diversification requirement is provided in order to discourage the use of tax-preferred variable annuities and variable life_insurance primarily as investment vehicles the committee believes that by limiting a customer’s ability to select specific investments underlying a variable_contract the bill will help ensure that a customer’s primary motivation in purchasing the contract is more likely to be the traditional economic protections provided by annuities and life_insurance if taxpayer’s separate_account products are denied variable_contract status then as stated above the diversification rules of sec_817 and the regulations thereunder will not apply to taxpayer’s separate_account products the result will be that taxpayer’s separate_account products will be recognized as life endowment or annuity_contracts without meeting the diversification rules of the code and regulations further congress’ stated purpose in enacting the diversification requirements to discourage the use of tax-preferred variable annuities and variable life_insurance primarily as investment vehicles would be subverted cf 365_fsupp_459 s d n y dealing with the six year statute_of_limitations in which the court found reasons including legislative_history not to use sec_7701’s definition of united_states and instead used a broader definition plr-122491-02 thus another anomaly will exist if taxpayer’s separate_account products are denied variable account status a foreign_insurance_company that elected to be treated as a domestic insurance_company under sec_953 would be able to issue separate_account products that do not meet the diversification rules but nevertheless qualify as life endowment or annuity_contracts the inside_buildup on the electing foreign company’s nondiversified contracts would not be subject_to current taxation while the inside_buildup on nondiversified contracts issued by domestic companies would be subject_to current taxation this is a dubious result which does not treat the electing sec_953 company the same as a domestic company the electing foreign company is given better treatment and their policyholders are given less protection against what congress saw as abusive use of separate_account products the anomalies that we have discussed with respect to reserves for separate_account products and with respect to the diversification standards exist because sec_953 was added to the code later than sec_817 which was added to the code in we conclude in light of the anomalies whose existence we have demonstrated the statutory scheme of sec_953 permitting an electing foreign_insurance_company to be treated as a domestic insurance_company for all purposes except with respect to dual consolidated losses is manifestly incompatible with giving state a restrictive meaning in sec_817 and denying variable_contract status to taxpayer’s separate_account products we conclude that in the context of an electing sec_953 company state in sec_817 should be interpreted broadly enough to include the jurisdiction exercising statutory or regulatory authority over taxpayer’s separate_accounts in this case that is country x another provision that further supports our conclusion is sec_953 set forth above sec_953 was added to the code in by section b b of the tax and trade relief extension act of pub_l_no if the foreign controlled corporation’s separate_account products are regulated as life_insurance or annuity_contracts by the home_country and no policyholder insured annuitant or beneficiary with respect to the contract is a united_states_person the reference to sec_817 in sec_953 would appear to be surplusage if state in sec_817 is given a restrictive meaning conclusion for purposes of sec_817 of the code the accounts to which taxpayer allocates all or part of the amounts received under annuity and life_insurance_contract sec_4section d was added to the code by section a of the technical_and_miscellaneous_revenue_act_of_1988 effective for tax years beginning after date plr-122491-02 issued by taxpayer and which pursuant to private act are segregated from the general asset accounts of taxpayer will be treated as accounts that are segregated from the general asset accounts of taxpayer pursuant to state law or regulation caveat sec_1 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed or implied concerning any foreign_insurance_company that has not made an election to be treated as a domestic insurance_company under sec_953 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s donald j drees jr senior technician reviewer branch office of associate chief_counsel financial institutions products
